Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-16 are presented for examination.

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statements as received on 07/28/2021 is considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5, 7-13, 15 and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Al-Shaykh et al., US Publication Number 2011/0131520, hereinafter Al-Shaykh.
Referring to claim 1, Al-Shaykh discloses a method for performing a service in a portable terminal (mobile device) with a service interoperation device rendering device)(see abstract and paragraph 0002, mobile device transfers media content from mobile device to rendering device), the method comprising: 
searching, by the portable terminal (mobile device 11), an external device (rendering devices) (Al-Shaykh discloses the mobile device 11 looks for 
acquiring a profile of the searched external device from the searched external device or from a profile server storing the profile (Al-Shaykh paragraph 0153, The user 12 may view a representation of the current target rendering device displayed by the renderer selection control/indication 53 in the user interface 200. The renderer selection control/indication 53 may display a representation of a target rendering device despite the user 12 not selecting and/or not specifying a target rendering device in a current image viewing session. The user 12 may accept the target rendering device without further selection and/or specification of a target rendering device.  Also see paragraph 0163 and 0170); 
determining an the searched external device corresponding to a service characteristic as the service interoperation device, based on the acquired profile (paragraph 0154, the user 12 may invoke the media transfer control 51 in the user interface 200 to enable the transfer of the media content 15 to the target rendering device. As a result, the "media in context" in the image viewer application may initiate transfer to and/or rendering on the target rendering device. The "media in context" may be the selected image 111, a set of selected images, a set of all available images, a set of "favorite" images, an album and/or a slideshow currently rendering on the mobile device 11, and/or the like. The "media in context" may vary between media applications); 
recommending the service interoperation device (paragraph 0110, where the controls and indications 35 display a recommendation of a target rendering device such as a photo display or a music player); 
performing the service in interoperation with the recommended service interoperation device (paragraph 0138, the media application may arrange the rendering devices in the renderer menu 75 in an order based on the suitability of the rendering devices for rendering the "media in context".  For example, there is a digital music files available, the media application may display a dedicated audio rendering device, such as, for example, a high quality digital stereo system, at a higher position in the list 77 relative to a multipurpose rendering device, such as, for example, a digital television); and 
displaying a configuration image including the recommended service interoperation device performing the service (paragraph 0116, Fig(3)(4), indication 61 on screen 31 show state of transfer, corresponds to “a configuring state of the portable terminal according to the service”, also see Fig(2)(7A-C), paragraph 0140).
Referring to claim 2, Al-Shaykh discloses the method of claim 1, wherein determining the searched external device as the service interoperation device comprises: 
identifying a characteristic of the searched external device from the profile (paragraph 0045 the mobile device automatically identifies the target rendering device from the rendering devices in the home network in response to identification of the selected media content by the user and further wherein the mobile device identifies the target rendering device without selection of the target 
comparing the identified characteristic of the searched external device with the service characteristic (paragraph 0055 provides a system and a method for transferring media content from a mobile device to a home network which use the mobile device to indicate a target rendering device appropriate for the media content currently selected in a media application on the mobile device);  and 
determining the searched external device as the service interoperation device, when the identified characteristic of the searched external device corresponds to the service characteristic (paragraph 0111 the set of controls and indications 35 may periodically update the representation of the current target rendering device to reflect changes to the "media in context" in the media application). 
Referring to claim 3, Al-Shaykh discloses the method of claim 2, wherein the identified characteristic of the searched external device includes a device type (Al -Shaykh teaches different types of devices in home network as rendering devices i.e, external devices. Please see paragraph [0004] An increasing number of affordable rendering devices, such as televisions, stereos, gaming consoles, and digital photo frames, may support home networking standards, such as the Universal Plug and Play (UPnP) Audio and Video (AV) standard and the Digital Living Network Alliance (DLNA) specifications), a providing function, and performance according to the providing function, and wherein the device type includes at least one of a control input device and an output device (Al-
Referring to claim 4, Al-Shaykh discloses the method of claim 1, wherein the service characteristic includes a service interoperation device preference previously set for each characteristic of the service (Al-Shaykh teaches in paragraph 0136 the number of times the available rendering devices were previously selected and/or used, which available rendering devices were recently used for media types present in the "media in context," which available rendering devices were recently used for media transfer, and/or the like). 
Referring to claim 5, Al-Shaykh discloses the method of claim 1, wherein performing the service comprises: determining functions of the service interoperation device and the portable terminal (Al-Shaykh teaches the function of the rendering device, i.e, service interoperation a digital photo frame may have settings for an amount of time to display each photograph in a slideshow, for whether to stretch photos or maintain an aspect ratio of the photos, for brightness of display, and/or the like. As another example, a stereo device may have settings for a playback volume, for equalizer controls, for surround sound effects, and/or the like, see paragraph 0139. He also teaches the functions of mobile device 11 may have a touchscreen, a trackball, a joystick, a five-way navigation pad, a 4-way directional pad, a numeric keypad, an alphanumeric keyboard, softkeys, buttons, orientation sensors and/or the like); and transceiving data of the service and commands for processing the data of the service between the service interoperation device and the portable terminal, according to the determined functions (Al-Shaykh teaches in paragraph 0060 the present invention is to provide a system and a method for transferring media content from a mobile device to a home network which enables a user 
Referring to claim 7, Al-Shaykh discloses the method of claim 1, wherein the service includes at least one of a first service processed by the portable terminal (Al-Shaykh teaches the media application, i.e, service is being processed on the mobile device 11. Please see paragraph 0083. The media application may be a built-in function, a built-in application, an installed application, a user-installed application and/or the like) and a second service processed based on a cloud server.  
Referring to claim 8, Al-Shaykh discloses the method of claim 1, wherein performing the service comprises: automatically performing the service in interoperation with the service interoperation device, when only one service interoperation device is recommended (Al-Shaykh see paragraph 0045 the mobile device automatically identifies the target rendering device from the rendering devices in the home network in response to identification of the selected media content by the user and further wherein the mobile device identifies the target rendering device without selection of the target rendering device by the user after the identification of the selected media content wherein the target rendering device has media capabilities which correspond to the selected media content); and performing the service in interoperation with a service interoperation device selected by a user, when a plurality of service interoperation devices are recommended (Al-Shaykh teaches when several media applications are available on the mobile device. It targets several rendering devices to play the media 
Referring to claims 9-13, 15 and 16, the claims encompass the same scope of the invention as that of the claims 1-5, 7-8.   Therefore, claims 9-13, 15 and 16 are rejected on the same ground as the claims 1-5, 7-8.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 6 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Al- Shakh, in view of Hong and in further view of Park et al., US Publication Number 2005/0157748, hereinafter Park.
Referring to claims 6 and 14, Al-Shaykh discloses the inventions as described in claims 5 and 13, but fails to teach wherein transceiving the data of the service comprises converting a command received by the service interoperation device into an interpretable command of the portable terminal; processing the interpretable command; converting the data of the service into data compatible with the service interoperation device; and transmitting the converted data.
Park teaches the wire/wireless data format conversion device 200 which converts command from the computer 500 and process and transmit it to the mobile terminal 100. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Al-Shaykh with teaching of message transmission of Park to communicate in both ways (Park see abstract).
A person with ordinary skill in the art would have been motivated to make the modification to Al-Shaykh in order for the mobile device to control external devices for user convenience. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





Liang-che Alex Wang 
January 2, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447